             Case 2:16-cr-00242-KJM Document 91 Filed 08/24/20 Page 1 of 2



 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95623
 3 Telephone: (530) 885-6244

 4

 5 Attorney for Defendant
   CHONDRA SHAW
 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:16-CR-00242 KJM
12                               Plaintiff,            STIPULATION REGARDING
                                                       MODIFICATION OF SPECIAL
13   v.                                                CONDITION OF RELEASE;
                                                       FINDINGS AND ORDER
14   SHAW, et al.
15                               Defendant.
16

17         Defendant, CHONDRA SHAW, by and through her counsel of record, TONI WHITE, and

18 the GOVERNMENT hereby stipulate as follows:

19         1. Special condition number 10 of Ms. Shaw’s special conditions of release (ECF DOC #10)

20            subjects Ms. Shaw to drug testing.

21         2. Pretrial officer Taifa Gaskins suggested that a request to modify the special conditions of

22            release be submitted to delete the requirement that Ms. Shaw be drug tested. The basis of

23            the request is that Ms. Shaw has been on supervision for three and a half years, has been

24            on testing the entire duration of her supervision and has done well overall. She initially

25            tested positive for marijuana, but the tests eventually began to return with negative

26            results. The only other positive test results were due to prescribed medication. While on

27            supervision, Ms. Shaw has consistently been either taking educational programs related

28            to her work or working. She is not working now due to COVID-19. Officer Gaskins
                                                    1
       Case 2:16-cr-00242-KJM Document 91 Filed 08/24/20 Page 2 of 2



 1      reports that Ms. Shaw is responsive, respectful and pleasant in her interactions with

 2      pretrial services.

 3   3. Paul Hemesath, counsel for the Government, has been advised of the proposed

 4      modification of condition #10 and has no objection.

 5   By this stipulation, defendant now moves to have condition #10 amended as requested.

 6

 7   IT IS SO STIPULATED.

 8   Dated: August 17, 2020                        McGregor Scott
                                                   United States Attorney
 9
                                                   By:    /s/ Toni White for
10
                                                   Paul Hemesath
11                                                 Assistant U.S. Attorney

12                                                 For the United States
13

14   Dated: August 17, 2020                        By:  /s/ Toni White _
15                                                 TONI WHITE

16                                                 For Defendant Chondra Shaw

17

18

19

20                                        ORDER
21   IT IS SO FOUND AND ORDERED.
22   Dated: August 24, 2020
23

24

25

26

27

28
                                               2
